Citation Nr: 1634578	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  12-12 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a bilateral foot disorder.

3.  Entitlement to service connection for a chronic headache disorder.

4.  Entitlement to a rating in excess of 10 percent for a left knee disability.

5.  Entitlement to a rating in excess of 10 percent for a right knee disability.

6.  Entitlement to an effective date prior to September 2, 2009, for the grant of entitlement to service connection for bilateral knee disabilities.

7.  Entitlement to total disability evaluation based on individual unemployability as a result of service-connected disabilities (TDIU).

8.  Entitlement to a rating in excess of 10 percent for residuals of a hernia operation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from December 1985 to December 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2015.  A transcript of that hearing is of record.

The issue of entitlement to service connection for high blood pressure has been raised by the record in a July 2015 VA Form Notice of Disagreement, but still has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the Veteran's service connection claims for a lumbar spine disorder and bilateral foot disorder, the Veteran's service treatment records (STRs) do not show any complaints, treatment, or diagnosis for back or foot problems.  At the hearing, the Veteran testified that he was seen at DeKalb Medical for treatment just after his separation from service.  Medical records after his separation from service show he injured his back in October 2005, approximately 20 years after separating from service, and underwent lumbar spine surgery in August 2007.

Regarding the Veteran's service connection claim for a chronic headache disorder, the Veteran's STRs show that he complained of headaches in July 1986 and April 1989.  Medical records after his separation show continued complaints and treatment for headaches.

In August 2015, the Veteran submitted an authorization form so that his medical records could be requested DeKalb Medical.  In September 2015, an invoice was received for the medical records, unfortunately, by law VA cannot pay for private treatment records.  As such, the Veteran must be notified that the DeKalb Medical records were not received, that VA will not pay for records, and that the Veteran should obtain and submit copies of his records of treatment from DeKalb Medical if they are to be considered by VA.

Medical opinions are also felt to be necessary to adjudicate the service connection claims.

Regarding the Veteran's increased rating claims for bilateral knee disabilities, at the hearing, the Veteran testified that he has instability in his knees, which indicates a worsening.  As such, a new examination is found to be required to evaluate the current nature and severity of the Veteran's bilateral knee disabilities.  Pursuant to the Court's guidance in Correia v. McDonald, the examination afforded to the Veteran should report all ranges of motion in terms of the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion.  See No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).
 
Furthermore, the issues of entitlement to earlier effective dates for the bilateral knee disabilities are also remanded, as they may be impacted by the medical evidence being sought.

In addition, in June 2015, the RO granted an increased rating of 10 percent for service-connected residual scars from an umbilical hernia operation.   The Veteran filed a VA Form Notice of Disagreement on July 20, 2015, regarding the June 2015 rating decision, disagreeing with the assigned rating.

This notice of disagreement is still pending, and a remand is required for a statement of the case on these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Additionally, the issue of TDIU is inextricably intertwined with the adjudication of the other remanded issue, and therefore it too will be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of entitlement to rating in excess of 10 percent for residual scars from an umbilical hearing operation; if the benefits sought cannot be granted, issue a statement of the case in accordance with applicable law and regulations.  The Veteran and his representative should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, the claims should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate

2.  Inform the Veteran that DeKalb Medical did not send VA a copy of the Veteran's medical records, but instead sent an invoice.  Inform the Veteran that by law VA is not authorized to pay for records, and that the Veteran should obtain and submit copies of his records of treatment at DeKalb Medical if they are to be considered.

3.  Obtain any vocational rehabilitation records.

4.  Schedule the Veteran for a VA examination for his lumbar spine and bilateral foot disorders.  The examiner is asked to answer the following questions:

a)  Is it at least as likely as not (50 percent or greater) that the Veteran's lumbar spine and/or bilateral foot disorders either began during or was otherwise caused by his military service?  Why or why not?

b)  Is it at least as likely as not (50 percent or greater) that the Veteran's lumbar spine and/or bilateral foot disorders were directly caused by a service connected disability (to include his service connected knee disabilities)?  Why or why not?

c)  Is it at least as likely as not (50 percent or greater) that the Veteran's lumbar spine and/or bilateral foot disorders were aggravated (i.e. permanently made worse beyond the natural progression of the disability) by a service connected disability (to include his service connected knee disabilities)?  Why or why not?

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

5. Schedule the Veteran for a VA examination for his headache disorder.  The examiner is asked to answer the following questions:

a)  Is it at least as likely as not (50 percent or greater) that the Veteran's headache disorder either began during or was otherwise caused by his military service?  Why or why not?

b)  Is it at least as likely as not (50 percent or greater) that the Veteran's l headache disorder was directly caused by a service connected disability?  Why or why not?

c)  Is it at least as likely as not (50 percent or greater) that the Veteran's headache disorder was aggravated (i.e. permanently made worse beyond the natural progression of the disability) by a service connected disability?  Why or why not?

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

6.  Schedule the Veteran for a VA examination to determine the current nature and severity of his bilateral knee disabilities.  The examiner should ensure, consistent with 38 C.F.R. § 4.59, that the examination report include the results of the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion, in addition to the results following repetitive motion testing.  If it is not possible to complete any of the range of motion testing described above, it should be explained why.  Failure to do so will result in an examination report being found inadequate.
 
7.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




